Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This Application is a continuation of 16/449,070 having an effective filing date of June 21, 2019 which, in turn, is a continuation in part of 15/692,544.  The latter is a continuation of 14/738,039.
The Examiner has reviewed the subject matter of the published ‘039 disclosure and has determined that it does not support the scope of claim 1 at least for the reason that it doesn’t embrace any silazane precursors, or halogenated silazanes derived therefrom, having more than 2 nitrogen atoms (more precisely where n>2).  Accordingly, the claims of the instant application all have an effective filing date of no earlier than June 21, 2019.  Hence, the published subject matter of one or more of the patent family members may qualify as prior art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 11, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Girard et al., U.S. Patent Application Publication No. 2015/0376211.
See Example 3.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mallick et al., U.S. Patent Application Publication No. 2014/0051264 in view of the article entitled “Hydrogen-Halogen Exchange between Silanes and Triphenylmethyl Halides” authored by Corey et al. and published in JACS (1963).
Whereas Mallick discloses compounds anticipatory of those disclosed in claims 1 and 18, there is no indication has to how any of the precursors mentioned therein are prepared.  In an instance such as this, the skilled artisan would consult the prior art pertaining to the halogenation of silicon-based compounds featuring Si-H residues to ascertain what synthetic approaches are available for carrying out the replacement of silicon-bound hydrogen atoms with halogens.  In the Examiner’s estimation, it would be obvious to investigate any of the known methods with a reasonable expectation that the same reactants and conditions applied to a silylamine compound may yield a halogenated derivative of the silylamine.  (Section 2143 of the MPEP outlines several rationales under which a holding of obviousness may be supported.  These include combining prior art elements according to known methods to yield predictable results and the notion that it is obvious to try choosing from a finite number of identified predictable solutions with a reasonable expectation of success.)
In this connection, Corey teaches a preparative method by which silanes containing silicon-bound hydrogen atoms are reacted with triphenylmethyl halides, otherwise known as trityl halides, to provide a silane wherein a hydrogen atom of the aforementioned type is replaced with a halogen atom.  The reaction is carried out in a polar solvent at ambient temperature and pressure but the skilled artisan can modify the reaction conditions including the stoichiometry of the reactants, temperature, duration, etc. as  matter of routine experimentation to determine what combination of these considerations will result in the highest yield and selectivity.  
As an aside, the Examiner appreciates that Applicant has furnished a number of examples in their Specification that demonstrate that at least a few of the same methods documented in the prior art to constitute a suitable approach for the substitution of a silicon-bound hydrogen with a halogen atom do not necessarily work well with the trisilylamines and silazane compounds.   These observations notwithstanding, the Examiner still believes that the claimed method(s) of making the halosilazanes are obvious insofar as the usual arc of investigation in the technology area of chemical synthesis entails attempting those methods that are known to bring about the desired conversion in other compounds with similar structural attributes.  This is the strategy Applicant has employed and, in so doing, a determination was made that some of the known strategies for halogenating Si-H groups worked in the context of their intended precursors whereas others failed, or provided inferior results.  Moreover, there is at least one contradiction in Applicants’ Specification as to the efficacy of a known reagent as a halogenating species.  Comparative Example 1 seems to indicate that SnBr4 is not a suitable candidate for brominating TSA due to low selectivity and product yields of the desired product but Example 3 uses precisely this same reagent, apparently to desirable effect.

Claims 1-4 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mallick et al., U.S. Patent Application Publication No. 2014/0051264 in view of the article entitled “Selective Synthesis of Halosilanes from Hydrosilanes and Utilization for Organic Synthesis” authored by Kunai et al. and published in the Journal of Organometallic Chemistry (2003) 686, 3-15.
As before, it is obvious to try the different prior art synthetic processes known to bring about a Si-H to Si-Cl conversion.  Kunai, like Corey, documents an approach that utilizes Pd(II) chloride as a catalyst and alkyl halides as halogen sources.  See pages 9+ under the headings 2.4.1 Iodination of Hydrosilanes and 2.4.2 Bromination of Hydrosilanes.
It will be noted that claim 18 actually allows the selectivities of the reactions to be quite low inasmuch as it stipulates that it is “up to” approximately 97%.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, 5, 8, 9, 9, 9, 10, 5, 5, 5, 11, 12, 13, 14, 15, 15, and 16 respectively of U.S. Patent No. 11,124,876. Although the claims at issue are not identical, they are not patentably distinct from each other.
The only patentably distinctions between the instant and patented claims is that patent claim 5 is narrower in scope than is instant claim 5 in that it mandates the presence of a solvent and specific permutations of a catalyst not required by claim 1.  The dependent claims either mirror the subject matter of the identified corresponding patent claim or they individually disclose one or more of the aforementioned claim elements disclosed in patent claim 5, but not in instant claim 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


November 18, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765